Exhibit 10.1

 

AMENDMENT
TO
ADMINISTRATIVE SERVICES AGREEMENT

 

Leisure Acquisition Corp.
250 West 57th Street, Suite 415
New York, New York 10107

 

August 7, 2020

 

Hydra Management, LLC
250 West 57th Street, Suite 415
New York, New York 10107

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This Amendment (“Amendment”), dated as of the date hereof and effective as of
June 30, 2020, by and between Leisure Acquisition Corp. (the “Company”) and
Hydra Management, LLC (“Hydra Management”) confirms the following changes to the
Administrative Service Agreement (“Agreement”) dated December 1, 2017:

 

1. Termination of Monthly Fee. The monthly sum that became payable under the
Agreement commencing on the Listing Date (as defined in the Agreement)
terminates effective June 30, 2020.

 

2. Debt Forgiveness. The accrued but unpaid sum outstanding under the Agreement
in the amount of $71,000 is hereby forgiven in full by Hydra Management
effective as of June 30, 2020.

 

3. Agreement Affirmed. Except as expressly modified and superseded by this
Amendment, all terms and provisions of the Agreement shall remain unchanged and
in full force and effect without modification, and nothing herein shall operate
as a waiver of any party's rights, powers or privileges under the Agreement.
Capitalized terms used herein shall have the meanings given such terms in the
Agreement, as amended by this Amendment.

 

[Remainder of page intentionally left blank.]

 



1

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first above written.

 

  Very truly yours,       LEISURE ACQUISITION CORP.         By:       Name:
Daniel B. Silvers     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

HYDRA MANAGEMENT, LLC

 

By:       Name: A. Lorne Weil     Title: Principal  

 

[Signature Page to Administrative Services Agreement]

 

 

2



 

 